                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FARMERS INSURANCE
COMPANY OF ARIZONA, et al.,

             Plaintiffs,
v.                                                         CV No. 19-738 SCY/CG

RACHEL E. HIGGINS, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on the November 5, 2019, Rule 16 Initial

Scheduling Conference. IT IS HEREBY ORDERED that a status conference will be held

by telephone on January 14, 2020, at 2:30 p.m. Parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
